PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of November 13, 2003, the Court has determined that because judicial labor is incomplete with regard to the accounts identified in paragraph VIII of the July 21, 2003, Bifurcated Final Judgment of Dissolution of Marriage as to Division of Assets and Liabilities, the order is not final. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974); Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellant’s motion for extension of time to file the initial brief, filed on November 18, 2003, is denied as moot.
BOOTH, BENTON and LEWIS, JJ., concur.